Exhibit 10.19

Execution Version

 

FOURTH AMENDMENT
TO

SHARE PURCHASE AGREEMENT

 

This Fourth Amendment to Share Purchase Agreement (this “Fourth Amendment”),
dated effective as of October 28, 2019, is by and between ALON PARAMOUNT
HOLDINGS, INC., a Delaware corporation (“Seller”), and GCE HOLDINGS
ACQUISITIONS, LLC, a Delaware limited liability company (“Buyer”). Seller and
Buyer are from time to time referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Seller and Buyer are parties to that certain Share Purchase Agreement
dated April 29, 2019 (as amended by that certain First Amendment to Share
Purchase Agreement, dated September 27, 2019, that certain Second Amendment to
Share Purchase Agreement, dated October 4, 2019, and that certain Third
Amendment to Share Purchase Agreement, dated October 11, 2019, collectively, the
“Purchase Agreement”); and

 

WHEREAS, Buyer has previously extended the Long Stop Date and paid the Extension
Payment to Seller all pursuant to Section 9.2 of the Purchase Agreement;

 

WHEREAS, Buyer has requested to further extend the Long Stop Date pursuant to
the terms of this Fourth Amendment; and  

 

WHEREAS, Seller and Buyer desire to amend certain provisions of the Purchase
Agreement as further described in this Fourth Amendment.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

 

1.Definitions.  All capitalized terms used and not defined in this Fourth
Amendment shall have the meanings ascribed thereto in the Purchase Agreement
unless expressly provided otherwise in this Fourth Amendment, and all rules as
to interpretation and usage set forth therein shall apply hereto. 

2.Article II (Purchase and Sale). 

(a)Section 2.2 (Deposit).  The fifth sentence of Section 2.2 of the Purchase
Agreement is hereby deleted in its entirety and replaced with the following
sentence: 

“Notwithstanding anything to the contrary contained in this Agreement (including
the initial sentence of this Section 2.2), if the Closing occurs, the Deposit
will NOT be applied to or credited against the Purchase Price.”

 

(b)Section 2.5 (Deliveries at the Closing).  Section 2.5(a)(i) of the Purchase
Agreement is hereby deleted in its entirety and replaced with the following: 



 



“(i)An amount (the “Closing Date Payment”) equal to the Purchase Price, 

(1)less, an amount equal to Seller’s estimate of ad valorem Property Taxes of
the Company for the Pre-Closing Tax Period (based upon the most recent property
tax bills available), and  

(2)plus or minus, as applicable, such other matters as the Parties agree to be
added to or deducted from the calculation of the Closing Date Payment,  

such Closing Date Payment to be paid by wire transfer of immediately available
funds to the account of Seller set forth in Section 2.5(a)(i) of the Seller
Disclosure Schedule.”

3.Article IX (Termination). 

(a)Section 9.2 (Extension of Long Stop Date).  Section 9.2 of the Purchase
Agreement is hereby amended by deleting the third sentence thereof in its
entirety and replaced with the following sentence: 

“Notwithstanding anything to the contrary contained in this Agreement, if the
Closing occurs, the Extension Payment will NOT be applied to or credited against
the Purchase Price.”

(b)Section 9.4 (Further Extension of Long Stop Date). Section 9.4 of the
Purchase Agreement is hereby deleted in its entirety and replaced with the
following: 

“Section 9.4Further Extension of Long Stop Date.  

(a)Without limiting or modifying the provisions of Section 9.2, the Parties
hereby agree to extend the Long Stop Date to December 6, 2019. 

(b)On or before October 31, 2019, Buyer shall pay Seller, by wire transfer or
delivery of other immediately available funds to an account, or accounts,
designated by Seller, an amount equal to two million two hundred fifty thousand
dollars ($2,250,000) (the “Expense Fee”) in consideration of additional costs
that Seller has and may incur to maintain and manage the assets of the Company
in connection with the execution of the Fourth Amendment. The Expense Fee shall
be fully earned by Seller upon payment by Buyer and shall NOT be refundable (in
that it shall not be returned to Buyer) for any reason whatsoever, including in
the event this Agreement is later terminated by Buyer pursuant to Section 9.1 or
subject to any audit or accounting backup with respect to costs incurred by
Seller. The Extension Payment shall NOT be deemed to be part of the Deposit and
shall NOT be subject to Section 2.2. Notwithstanding anything to the contrary
contained in this Agreement, if the Closing  

2 



occurs, the Expense Fee will NOT be applied to or credited against the Purchase
Price.”

4.Expense Fee.  This Fourth Amendment will not become a legally binding and
enforceable obligation of Seller unless and until the Expense Fee is received by
Seller. 

5.Instrument of Amendment.  Seller and Buyer acknowledge and agree that this
Fourth Amendment constitutes a written amendment signed by each Party to the
Purchase Agreement and fulfills the requirements of an amendment contemplated by
Section 11.1 of the Purchase Agreement.  Upon the effectiveness of this Fourth
Amendment, each reference in the Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Purchase Agreement as modified by this Fourth Amendment. 

6.Ratification.  Except as otherwise set forth herein, the Purchase Agreement is
hereby ratified, confirmed and approved in all respects. 

7.Entire Agreement.  This Fourth Amendment (which term shall be deemed to
include the annexes, schedules and disclosure schedules hereto), the Purchase
Agreement (which term shall be deemed to include the annexes, schedules and
disclosure schedules thereto and the other certificates, documents and
instruments delivered thereunder), as amended from time to time, and the other
Transaction Documents constitute the entire agreement among the Parties and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof and thereof.   

8.Constructions, Etc. This Fourth Amendment shall be governed by all provisions
of the Purchase Agreement, unless the context otherwise requires, including all
provisions concerning construction, enforcement, notices, governing law, waiver
of jury trial and arbitration. 

9.Governing Law.  This Fourth Amendment and the rights and obligations of the
Parties hereto shall be governed, construed, and enforced in accordance with the
laws of the State of Delaware. 

10.Expenses. All fees, costs and expenses incurred by Seller or Buyer in
negotiating this Fourth Amendment, conducting the non-binding discussions
contemplated herein or consummating the transactions contemplated by this Fourth
Amendment shall be paid by the Party incurring the same, including legal and
accounting fees, costs and expenses. 

11.Counterparts.  This Fourth Amendment may be executed in multiple counterparts
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signed counterparts of this Agreement may
be delivered by facsimile and by scanned pdf image.  

[Signature page follows.]

3 



IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized representative(s) as of the day and
year first written above.  

 

“Seller”

 

ALON PARAMOUNT HOLDINGS, INC.

 

 

By:

/s/ MARK PAGE

 

 

Name:

Mark Page

Title:

Executive Vice President

 

 

 

 

By:

/s/ REGINA BYNOTE JONES

 

 

Name:

Regina Bynote Jones

Title:

Executive Vice President

 

[Signature Page to Fourth Amendment to SPA]

 



“Buyer”

 

GCE HOLDINGS ACQUISITIONS, LLC

 

 

By:

/s/ RICHARD PALMER

 

 

Name:

Richard Palmer

Title:

President and CEO

 

[Signature Page to Fourth Amendment to SPA]

 